DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: “CAN bus controller (CBS)” on page 12, line 7 does not have a reference character. Examiner suggests adding reference character 12 after the mention of the element.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 claims that “an electrical or optical conductor path formed with at least one of a meandering arrangement or mesh.” Examiner can find no mention of “meandering arrangement” in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 recites “a signal in an event of an impact of a body.” Examiner believes Applicant is referencing an external object such as a projectile, but Applicant has also referenced the vehicle body in the specification. Examiner suggests using a different word for “a body” for clarity.
Claims 3 and 4 are rejected based upon their dependence from rejected claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2008/090205 to Krumm et al. (hereinafter Krumm).
Regarding claim 1, Krumm discloses a system for averting a danger of a vehicle ramming attack (see Abstract), the system comprising at least one device for bringing the vehicle to a stop through external intervention (see page 2 of English translation, lines 41-50; see also triggering element 3), and a sensor arrangement (circuit breakers/isolating switch 9, release elements 12, electrical conductor 14) connected to the device for bringing the vehicle to a stop.
Regarding claim 2, Krumm discloses the sensor arrangement (14) has a two-dimensional structure (a filament, see English translation line 190) that is configured to trigger a signal on contact with a body (when glass dome 16 is broken by outside force, conductor 14 burns out and and disruption is detected by ECU, see English translation lines 184-204).
Regarding claim 3, Krumm discloses the two-dimensional structure (filament of conductor) is integrated into a lighting arrangement (filament designed as part of incandescent lamp, see English translation lines 176-180).
Regarding claim 4, Krumm discloses the two-dimensional structure (filament of conductor 14) is integrated into a body part of the vehicle (at triggering points 3 on vehicle body, see Figure 1). 
Regarding claim 5, Krumm discloses the sensor arrangement has at least one of an electrical conductor path (14) formed with at least one mesh (a current flow structure in a network, see Figure 3 and English translation describing network in lines 176-189).

Regarding claim 10, Krumm discloses a method for bringing a vehicle to a stop, comprising the following steps: externally intervening (hitting triggering element 3) on a sensor arrangement (see page 2 of English translation, lines 41-50) on the vehicle, at least one of outputting or interrupting a signal from the sensor arrangement (circuit breakers 9, isolating switch 9, release elements 12, electrical conductor 14) to a device (10), and bringing the vehicle to a stop by the device acting on at least one of a vehicle braking system or a vehicle drive system (see page 5 of English translation, lines 170-195).
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0208728 to Shigemori.
Regarding claim 1, Shigemori discloses a system for averting a danger, the system comprising at least one device (12) for bringing the vehicle to a stop through external intervention (collision, see Abstract), and a sensor arrangement (16, 22) connected to the device for bringing the vehicle to a stop. In regards to “for averting a danger of a vehicle ramming attack,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

	Regarding claim 8, Shigemori discloses the sensor arrangement (16 and 22) is configured to interact with a driver assistance unit (20 and 12), and the driver assistance unit is configured to act on a drive system (acts on fuel supply and timing of engine 14) of the vehicle for bringing the vehicle to a stop (see paragraph [0024]).
	Regarding claim 9, Shigemori discloses it is configured to interact with at least on acceleration sensor (collision sensor 22 is acceleration sensor, see paragraph [0018]), for preventing the vehicle from being brought to a stop by mistake (see paragraph [0027]).
	Regarding claim 10, Shigemori discloses a method for bringing a vehicle to a stop, comprising the following steps: externally intervening (collision) on a sensor arrangement (16 and 22) on the vehicle, at least one of outputting or interrupting a signal from the sensor arrangement (outputting collision signal, see Figures 1 and 2) to a device (12 and 20), and bringing the vehicle to a stop by the device acting on at least one of a vehicle braking system or a vehicle drive system (acts on the vehicle engine 14, see paragraph [0024]).
Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,386,124 to Ewerhart et al. (hereinafter Ewerhart).
Regarding claim 1, Ewerhart discloses a system (see Abstract), the system comprising at least one device (stabilization system 1-5) for bringing the vehicle to a Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, Ewerhart discloses  the sensor arrangement (2, 6, 8, 10; see Figure 1) has a receiver for a GPS signal (environmental system 10 includes receiver for vehicle navigation system; see col.4, lines 7-10 and claim 11).
Regarding claim 10, Ewerhart discloses a method for bringing a vehicle to a stop, comprising the following steps: externally intervening (collision) on a sensor arrangement (including 6 and 8) on the vehicle, at least one of outputting or interrupting a signal from the sensor arrangement (see Figures 1 and 2) to a device (see Figure 1, including stabilization system 1-5), and bringing the vehicle to a stop by the device acting on at least one of a vehicle braking system or a vehicle drive system (see col. 3, lines 34-54).
Claim 1, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 01/037239 to Daxerer et al. (hereinafter Daxerer).
Regarding claim 1, Daxerer discloses a system (see Abstract), the system comprising at least one device (2) for bringing the vehicle to a stop through external intervention (transmitter 4 located in an area of the roadway 3), and a sensor arrangement (2, has unit for detecting transmission signal 8, 9; and unit for interrupting Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 6, Daxerer discloses the sensor arrangement (2, 8, 9) has a detector for a radio signal (see English translation lines 209-214). 
Regarding claim 8, Daxerer discloses the sensor arrangement (2, 8, 9) is configured to interact with a driver assistance unit (warning device 6), and the driver assistance unit is configured to act on a drive system of the vehicle for bringing the vehicle to a stop (unit for interrupting the driving operation 7).
Regarding claim 10, Daxerer discloses a method for bringing a vehicle to a stop, comprising the following steps: externally intervening (transmitter 4 on roadway) on a sensor arrangement (2, 8, and 9) on the vehicle, at least one of outputting or interrupting a signal from the sensor arrangement (see Figure 3 and English translation lines 194-202), and bringing the vehicle to a stop by the device acting on at least one of a vehicle braking system or a vehicle drive system (see English translation lines 194-202).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. On the attached PTO-982, the references listed are vehicle systems for controlling/stopping a vehicle through external interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616  



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616